             Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 1 of 7
    AO 245B (Rev. 02/18)   Judgment in a Criminal Case



                                                UNITED STATES DISTRICT COURT
                                                                  District of Colorado
                                                                             )
                  UNITED STATES OF AMERICA                                   )    JUDGMENT IN A CRIMINAL CASE
                                       v.                                    )
                                                                             )
                   WILLIAM M. WHITTINGTON                                    )    Case Number:         1:18-cr-00183-REB-1
                                                                            )    USM Number:          44716-013
                                                                             )
                                                                             )    Jay R. Nanavati
                                                                             )    Defendant’s Attorney
    THE DEFENDANT:
    ‫ ܈‬pleaded guilty to count(s)        1 of the Information
    ‫ ܆‬pleaded nolo contendere to count(s)
      which was accepted by the court.
    ‫ ܆‬was found guilty on count(s)
      after a plea of not guilty.

    The defendant is adjudicated guilty of these offenses:

    Title & Section                Nature of Offense                                                         Offense Ended             Count
    26 U.S.C. § 7206(1)            Filing a False Individual Income Tax Return                                  12/2011                  1




        The defendant is sentenced as provided in pages 2 through                7            of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    ‫ ܆‬The defendant has been found not guilty on count(s)
    ‫ ܆‬Count(s)                                             ‫ ܆‬is      ‫܆‬    are dismissed on the motion of the United States.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
    restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         October 9, 2018
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Robert E. Blackburn, Senior United States District Judge
                                                                         Name and Title of Judge

                                                                          2FWREHU
                                                                         Date


                                           
          Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 2 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case

                                                                                                    Judgment — Page   2    of       7
 DEFENDANT:                   WILLIAM M. WHITTINGTON
 CASE NUMBER:                 1:18-cr-00183-REB-1

                                                             IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: eighteen (18)
 months



      ‫܈‬    The court makes the following recommendations to the Bureau of Prisons:
           The Court recommends the defendant be placed at the prison camp in Tucson, Arizona.




      ‫܆‬    The defendant is remanded to the custody of the United States Marshal.

      ‫܆‬    The defendant shall surrender to the United States Marshal for this district:
           ‫܆‬      at                                       ‫܆‬      a.m. ‫܆‬         p.m.   on                                               .
           ‫܆‬      as notified by the United States Marshal.

      ‫܈‬    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           ‫܈‬      before 2 p.m. on       the day of designation             .
           ‫܆‬      as notified by the United States Marshal.
           ‫܈‬      as ordered by the Court.

                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                             to

 at                                                  , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                                By
                                                                                                  DEPUTY UNITED STATES MARSHAL
         Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 3 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case

                                                                                                Judgment — Page     3      of         7
 DEFENDANT:                   WILLIAM M. WHITTINGTON
 CASE NUMBER:                 1:18-cr-00183-REB-1

                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: one (1) year




                                                 MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ‫ ܈‬The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
4.    ‫ ܈‬You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    ‫ ܈‬You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    ‫ ܆‬You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    ‫ ܆‬You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
         Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 4 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case

                                                                                                  Judgment — Page      4      of          7
 DEFENDANT:                   WILLIAM M. WHITTINGTON
 CASE NUMBER:                 1:18-cr-00183-REB-1

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
             Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 5 of 7
    AO 245B (Rev. 02/18) Judgment in Criminal Case

                                                                                                   Judgment — Page      5     of          7
     DEFENDANT:                   WILLIAM M. WHITTINGTON
     CASE NUMBER:                 1:18-cr-00183-REB-1

                                               SPECIAL CONDITIONS OF SUPERVISION
    1.    You must not incur new credit charges or open additional lines of credit without the approval of the probation officer, unless you are
          in compliance with the periodic payment obligations imposed pursuant to the Court’s judgment and sentence.
    2.    You must provide the probation officer access to any requested financial information and authorize the release of any financial
          information until all financial obligations imposed by the court are paid in full.
    3.    As directed by the probation officer, you must apply any monies received from income tax refunds, lottery winnings, inheritances,
          judgments, and any anticipated or unexpected financial gains to the outstanding court-ordered financial obligation in this case.
    4.    If the judgment imposes a financial penalty/restitution, you must pay the financial penalty/restitution in accordance with the Schedule
          of Payments sheet of this judgment. You must also notify the court of any changes in economic circumstances that might affect your
          ability to pay the financial penalty/restitution.
    5.    You must document all income and compensation generated or received from any source and must provide that information to the
          probation officer as requested.
    6.    You must not conduct any foreign financial transactions without the advance approval of the probation officer.
    7.    All employment for you must be approved in advance by the supervising probation officer. You must not engage in any business
          activity unless it is approved by the probation officer. All approved business activity must operate under a formal, registered entity,
          and you must provide the probation officer with the names of the business entities and their registered agents. You must maintain
          business records for any approved business activity and provide all documentation and records as requested by the probation officer.
    8.    You must maintain separate personal and business finances and must not co-mingle personal and business funds or income in any
          financial accounts, including but not limited to bank accounts and lines of credit.
    9.    You must comply with all legal obligations associated with the Colorado Department of Revenue and the Internal Revenue Service
          regarding federal and state income taxes. This includes resolution of any tax arrearages as well as continued compliance with federal
          and state laws regarding the filing of taxes.




                                          
             Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 6 of 7
    AO 245B (Rev. 02/18) Judgment in Criminal Case

                                                                                                              Judgment — Page      6     of        7
     DEFENDANT:                   WILLIAM M. WHITTINGTON
     CASE NUMBER:                 1:18-cr-00183-REB-1

                                                     CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on the following page.

                           Assessment                    JVTA Assessment*                Fine                        Restitution
    TOTALS             $ 100.00                      $ 0.00                            $ 0.00                      $ 1,804,865


‫ ܆‬The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C) will be entered
  after such determination.

‫ ܈‬The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

    Name of Payee                                                   Total Loss**                 Restitution Ordered               Priority or Percentage
    IRS-RACS                                                         $1,804,865                       $1,804,865
    Attn: Mail Stop 6261, Restitution
    333 W. Pershing Avenue
    Kansas City, MO 64108
    




    TOTALS                                               $           $1,804,865             $          $1,804,865
‫ ܈‬Restitution amount ordered pursuant to plea agreement                      $ 1,804,865

‫ ܆‬The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
  fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the following page may be
  subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

‫ ܈‬The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ‫ ܈‬the interest requirement is waived for the                ‫ ܆‬fine     ‫ ܈‬restitution.

        ‫ ܆‬the interest requirement for the           ‫܆‬       fine     ‫ ܆‬restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

         Case 1:18-cr-00183-REB-DW Document 33 Filed 10/12/18 USDC Colorado Page 7 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case

                                                                                                          Judgment — Page       7       of          7
 DEFENDANT:                   WILLIAM M. WHITTINGTON
 CASE NUMBER:                 1:18-cr-00183-REB-1

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ‫ ܆‬Lump sum payment of $                                    due immediately, balance due

           ‫܆‬      not later than                                    , or
           ‫܆‬      in accordance with ‫܆‬           C,   ‫܆‬     D,      ‫ ܆‬E, or ‫ ܆‬F below; or

B     ‫ ܈‬Payment to begin immediately (may be combined with ‫܆‬                     C,      ‫ ܆‬D, or       ‫ ܈‬F below); or

C     ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months or years), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

D     ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                           (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     ‫ ܆‬Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     ‫ ܈‬Special instructions regarding the payment of criminal monetary penalties:
           The special assessment and restitution shall be due and payable in full immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

‫܆‬     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




‫܆‬     The defendant shall pay the cost of prosecution.

‫܆‬     The defendant shall pay the following court cost(s):

‫܆‬     The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
